Citation Nr: 1010979	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-21 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for erectile dysfunction from 
May 13, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active duty from July 1969 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that granted entitlement to service connection for 
erectile dysfunction and assigned a noncompensable rating 
effective May 13, 2001.

In June 2009, the Board remanded the claim for further 
development.


FINDING OF FACT

Since May 13, 2001, the Veteran has not had a penile 
deformity.


CONCLUSION OF LAW

Since May 13, 2001, the Veteran's erectile dysfunction has 
not met the criteria for a compensable evaluation.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.115b, Diagnostic 
Code 7522 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Pursuant to the Board's remand, the RO obtained records from 
the Walter Reed Army Hospital, to include a report of a July 
2009 cystoscopy, and the Veteran underwent a VA examination 
in October 2009.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The appellant was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

A 20 percent disability rating is warranted for a penile 
deformity with loss of erectile power.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In the July 2003 rating decision, the RO granted entitlement 
to service connection for erectile dysfunction and assigned a 
noncompensable rating effective May 13, 2001.

In order to receive a compensable rating for erectile 
dysfunction, there must be competent evidence of a penile 
deformity.  A review of the Walter Reed Army Hospital 
records, as well as October 2007 and October 2009 VA 
examination reports reveals that since May 13, 2001, no 
deformity has been shown.  Both VA examinations specifically 
revealed that the penis was normal.  The Veteran's urethra 
also was found to be normal.  

The claimant asserts that he has a penile curvature which 
causes disability.  While the appellant is competent to 
report his symptomatology, he is not capable of making 
medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  There is no evidence 
showing, and the Veteran does not assert, that he has medical 
training to provide competent medical evidence to diagnose a 
disabling penile deformity.  In any event, the Board places 
greater weight on the reports of the VA examinations than on 
the claimant's assertion.  

Furthermore, it must be noted that the appellant has already 
been awarded special monthly compensation under 38 U.S.C. 
§1114, subsection (k), 38 C.F.R. § 3.350(a), due to loss of 
use of a creative organ.  Hence, any erectile dysfunction is 
already compensated.  Additional compensation for the 
disorder would violate the doctrine against pyramiding.  
38 C.F.R. § 4.14 (2009) (the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The appeal is denied.


ORDER

Entitlement to a compensable evaluation for erectile 
dysfunction since May 13, 2001, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


